DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A-3-1 in the reply filed on 12/20/2021 is acknowledged.  Claims 1, 3-5, 7, 9-14, 17-18, and 21-22 are examined.  Claims 6, 15-16, and 19 are withdrawn.  Claims 2, 8, and 20 are canceled.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:
  In [0044] of the specification filed on 02/08/2021, lines 5-6, change: “extend through the rim [[38]] 238 and are configured to receive the rods 220 that provide the reinforcements [[18]] 218.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, line 2, change: “extend through [[an]] the outer surface of the airfoil…”
Appropriate correction is required.

Double Patenting- Warning
Applicant is advised that should claim 3 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 7, 9, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uskert et al. (US 2015/0003989 A1).
Regarding claim 1, Uskert et al. discloses a turbine vane ([0003], [0015], [0016], Fig. 1) adapted for use in an aerospace gas turbine engine ([0003]), the turbine vane comprising 
an airfoil (12) comprising ceramic matrix composite materials ([0015], [0017]) having ceramic-containing fibers infiltrated with ceramic matrix ([0017], lines 1-12), the airfoil shaped (shape of the airfoil shown in Fig. 1) to redirect hot gasses moving along a primary gas path within the aerospace gas turbine engine (vane assembly 10 comprising the airfoil is for use in a gas turbine engine, [0015]), 
an end wall (14) comprising ceramic matrix composite materials ([0015], [0017])  having ceramic-containing fibers co-infiltrated with ceramic matrix ([0017], lines 1-12) along with the ceramic-containing fibers of the airfoil (12), the end wall including a panel (52) that extends circumferentially from the airfoil (as shown in Fig. 1, [0019]) about a central axis to define a boundary of the primary gas path (multiple vane assemblies 10 are circumferentially arranged about an axis to form a vane/stator ring, wherein outer end wall 14 and an inner end wall form a boundary for the primary gas path, as is well known in the turbine art) and a rim (62/64) that extends radially from the panel (52) outside the primary gas path (rim 62/64 extends radially outward from an outer surface of panel 52) along an outer surface of the airfoil (Fig. 2 discloses rim 62 extends radially outward along an outer surface of the airfoil 12), and 

Regarding claim 3, Uskert et al. discloses wherein the reinforcements (18) are provided by rods (as shown in Fig. 1, [0020], lines 8-14) that extend through an outer surface of the airfoil (“O”, Fig. 2’ below) facing away (as shown in Fig. 2) from a central cavity (28, Fig. 1) of the airfoil and an inner surface (“I”, Fig. 2’) of the rim (62/64) that faces the airfoil (12).

    PNG
    media_image1.png
    408
    299
    media_image1.png
    Greyscale

Fig. 2’
Regarding claim 7, Uskert et al. discloses wherein the reinforcements (18) are arranged to extend through an inner surface of the airfoil facing a central cavity (Fig. 2’, reinforcements 18 extend through inner surface of airfoil “IA” that faces central cavity 
Regarding claim 9, Uskert et al. discloses a turbine vane ([0003], [0015], [0016], Fig. 1) adapted for use in an aerospace gas turbine engine ([0003]), the turbine vane comprising 
an airfoil (12) comprising ceramic matrix composite materials ([0015], [0017]) having ceramic-containing fibers infiltrated with ceramic matrix ([0017], lines 1-12), the airfoil shaped (shape of the airfoil shown in Fig. 1) to redirect hot gasses moving along a primary gas path within the aerospace gas turbine engine (vane assembly 10 comprising the airfoil is for use in a gas turbine engine, [0015]), 
an end wall (14) comprising ceramic matrix composite materials ([0015], [0017])  having ceramic-containing fibers co-infiltrated with ceramic matrix ([0017], lines 1-12) along with the ceramic-containing fibers of the airfoil (12), the end wall including a panel (52) that extends circumferentially from the airfoil (as shown in Fig. 1, [0019]) about a central axis to define a boundary of the primary gas path (multiple vane assemblies 10 are circumferentially arranged about an axis to form a vane/stator ring, wherein outer end wall 14 and an inner end wall form a boundary for the primary gas path, as is well known in the turbine art) and a rim (62/64) that extends radially from the panel (52) outside the primary gas path (rim 62/64 extends radially outward from an outer surface of panel 52) along an outer surface of the airfoil (Fig. 2 discloses rim 62 extends radially outward along an outer surface of the airfoil 12), and 
reinforcements (18) configured to interconnect the airfoil and the end wall and strengthen a joint therebetween ([0018], [0020]), wherein the reinforcements (18) are 
Regarding claim 13, Uskert et al. discloses wherein each of the rods (18, Fig. 1) has terminal ends that are flush with the outer surface of the rim (as shown in Fig. 2’, rods 18 have terminal ends that are flush with the outer surface of the rim “OR”).
Regarding claim 14, Uskert et al. discloses wherein the airfoil (12) includes a first set of rod-receiving holes (36) that extend through the inner and outer surface of the airfoil (as shown in Fig. 1), the rim (62/64) of the end wall (14) includes a second set of rod-receiving holes (76) that that extend through the outer surface and an inner surface of the rim (as shown in Fig. 1), and the first set of rod-receiving holes and the second set of rod-receiving holes are aligned to receive the rods (18) that provide the reinforcements (alignment shown in Fig. 2, [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 10-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Uskert et al. (US 2015/0003989 A1) in view of Underwood et al. (US 2019/0338660 A1).
Regarding claim 4, Uskert et al. discloses all of the limitations of claim 1 as stated above, but does not specifically disclose wherein the rods (18) comprise ceramic-containing material.  Uskert et al., however, does disclose that the rods (18) can be fabricated of braided woven or non-woven fiber ([0020], lines 18-26) as well as comprising a preform.  
Underwood et al. teaches of a ceramic matrix composite vane assembly, which is within the same field of endeavor as the claimed invention.  Specifically, Underwood et al. teaches of ceramic matrix composite (CMC) pins (164, [0082], [0083]) that function to interlock the vane (62) and the platform (64), which is analogous to the function of the rods (18) disclosed in Uskert et al.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uskert et al. in view of Underwood et al. by manufacturing the rods (18) disclosed in Uskert et al. from ceramic matrix composite material as taught in Underwood et al. because it is well known in the art that CMC exhibit high strength and high toughness material properties.  The CMC pin joint provides for a toughened and stronger joint between the vane and the platform (Underwood, [0082], lines 1-5; [0083]).  Therein, in combination, the rods (18) disclosed in Uskert et al. comprise ceramic-containing material.
	Regarding claim 5, Uskert et al. discloses all of the limitations of claim 1 as stated above, but does not specifically disclose wherein the rods (18) comprise ceramic-
Underwood et al. teaches of a ceramic matrix composite vane assembly, which is within the same field of endeavor as the claimed invention.  Specifically, Underwood et al. teaches of ceramic matrix composite (CMC) pins (164, [0082], [0083]) that function to interlock the vane (62) and the platform (64), which is analogous to the function of the rods (18) disclosed in Uskert et al.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uskert et al. in view of Underwood et al. by manufacturing the rods (18) disclosed in Uskert et al. from ceramic matrix composite material as taught in Underwood et al. because it is well known in the art that CMC exhibit high strength and high toughness material properties.  The CMC pin joint provides for a toughened and stronger joint between the vane and the platform (Underwood, [0082], lines 1-5; [0083]).  Therein, in combination, the rods (18) disclosed in Uskert et al. comprise ceramic-containing material.
Therein, the combination of Uskert et al. and Underwood et al. further discloses wherein the rods (Uskert, 18; CMC components can be infiltrated, [0017]) are co-infiltrated with ceramic matrix along with the airfoil (Uskert discloses that airfoil 12 and end wall 14 are CMC, [0017]) and the end wall (Underwood teaches of CMC pins (i.e., rods); further the limitation “co-infiltrated with ceramic matrix along with the airfoil and the end wall” renders the claim as a product by process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is 
Regarding claim 10, Uskert et al. discloses all of the limitations of claim 9 as stated above, but does not specifically disclose wherein the rods (18) comprise ceramic-containing material.  Uskert et al., however, does disclose that the rods (18) can be fabricated of braided woven or non-woven fiber ([0020], lines 18-26) as well as comprising a preform.  
Underwood et al. teaches of a ceramic matrix composite vane assembly, which is within the same field of endeavor as the claimed invention.  Specifically, Underwood et al. teaches of ceramic matrix composite (CMC) pins (164, [0082], [0083]) that function to interlock the vane (62) and the platform (64), which is analogous to the function of the rods (18) disclosed in Uskert et al.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uskert et al. in view of Underwood et al. by manufacturing the rods (18) disclosed in Uskert et al. from ceramic matrix composite material as taught in Underwood et al. because it is well known in the art that CMC exhibit high strength and high toughness material properties.  The CMC pin joint provides for a toughened and stronger joint between the vane and the platform (Underwood, [0082], lines 1-5; [0083]).  Therein, in combination, the rods (18) disclosed in Uskert et al. comprise ceramic-containing material.
Regarding claim 11, the combination of Uskert et al. and Underwood et al. further discloses wherein each of the rods (Uskert, 18) is one of a monofilament, a grouping of twisted tows, and a three-dimensionally braided cylinder (Uskert discloses that the rods 
Regarding claim 12, the combination of Uskert et al. and Underwood et al. further discloses wherein each of the rods (Uskert, 18; CMC components can be infiltrated, [0017]) are co-infiltrated with ceramic matrix along with the airfoil (Uskert discloses that airfoil 12 and end wall 14 are CMC, [0017]) and the end wall (Underwood teaches of CMC pins (i.e., rods); further the limitation “co-infiltrated with ceramic matrix along with the airfoil and the end wall” renders the claim as a product by process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113).
Regarding claim 22, the combination of Uskert et al. and Underwood et al. further discloses wherein each of the rods (Uskert, 18) is one of a monofilament, a grouping of twisted tows, and a three-dimensionally braided cylinder (Uskert discloses that the rods 18 can be braided, [0020], lines 18-20, further, Fig. 1 shows of a three-dimensional cylindrical shape for the rods 18; therein, the rods 18 are three-dimensionally braided; further the limitation “three-dimensionally braided” renders the claim as a product by process claim.  As shown above, the apparatus or structure claimed is identical to that .

Allowable Subject Matter
Claims 17-18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 17, the prior art of record fails to disclose or suggest wherein the reinforcements are provided by sets of rods spaced apart around the rim of the end wall, each of the sets of rods include a first rod, a second rod spaced radially outward of the first rod, and a third rod spaced radially outward of the second rod.  
	Claim 18 is allowable due to its dependency on claim 17.
	Claim 21 is allowable for the same reasons set forth in claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/04/2022